Case 3:19-cv-00710 Document 160-20 Filed 11/16/20 Page 1 of 5 PageID #: 9379




                         Exhibit 14
  CaseCase
       3:19-cv-00710   Document 160-20
            1:15-cv-05273-LTS-SLC      Filed 11/16/20
                                   Document  282 FiledPage  2 of 5Page
                                                       09/27/16   PageID
                                                                       1 of#:49380



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x

 ELISA W., et al.,

                  Plaintiffs,

         -v-                                                         No. 15 CV 5273-LTS-HBP

 THE CITY OF NEW YORK, et al.,

                  Defendants.

 -------------------------------------------------------x

                                            MEMORANDUM ORDER

                  The named Plaintiffs in this case are children in the New York City foster care

 system, who have moved to certify this case as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and 23(b)(2). Plaintiffs request certification of a class consisting of “children

 who are now or will be in the foster care custody of the Commissioner of New York City’s

 Administration for Children’s Services.” (See docket entry no. 88, Memorandum of Law in

 Support of Named Plaintiff Childrens’ Amended Motion for Class Certification (“Pl. Opening

 Mem.”), at 17.) For the reasons set forth below, Plaintiffs’ motion for class certification is

 denied without prejudice to renewal.



                                                   DISCUSSION

                  In order to certify a plaintiff class, this Court must first determine that the

 plaintiffs have demonstrated that the four prerequisites of Rule 23(a) are met: numerosity,

 commonality, typicality, and adequacy of representation. See Wal-Mart Stores, Inc. v. Dukes,

 564 U.S. 338, 345 (2011). The Court must then determine whether the plaintiffs have


ORDER RE CLASS CERTIFICATION.WPD                            VERSION SEPTEMBER 27, 2016               1
  CaseCase
       3:19-cv-00710   Document 160-20
            1:15-cv-05273-LTS-SLC      Filed 11/16/20
                                   Document  282 FiledPage  3 of 5Page
                                                       09/27/16   PageID
                                                                       2 of#:49381



 demonstrated that the requisites of a provision of Rule 23(b) have also been met. See Sykes v.

 Mel S. Harris and Assocs. LLC, 780 F.3d 70, 80 (2d Cir. 2015). Pursuant to Rule 23(c)(5), the

 Court may also divide a class into “subclasses that are each treated as a class” for purposes of the

 action. Plaintiffs have the burden of affirmatively demonstrating that all of the requirements of

 Rule 23 are in fact met; a rigorous analytical process is required before a motion for class

 certification may be granted. Wal-Mart, 564 U.S. at 350-51.

                 Here, while the numerosity of the proposed class is uncontested, the Rule 23(a)

 questions of commonality, typicality, and adequate representation are. To meet their evidentiary

 burden to “affirmatively demonstrate . . . compliance with” Rule 23, see Wal-Mart, 564 U.S. at

 350, Plaintiffs rely exclusively on the allegations of their Amended Complaint (docket entry no.

 91) and published studies of varying degrees of apparent statistical and factual significance in

 making their arguments for certification. (See generally Pl. Opening Mem. at 2-11.)

                  Defendants have proffered evidence that calls into question the veracity of some

 of the factual allegations in the Amended Complaint and the degree to which those allegations

 reflect the perspective of the named Plaintiffs and those who have represented them in foster

 care proceedings, as opposed to the views of other stakeholders in Plaintiffs’ particular foster

 care cases whose interests may not be entirely consonant with those of the named Plaintiff

 children. Defendants’ evidence calls into question both the reliability of the specific factual

 assertions in the Amended Complaint and the consistency of Plaintiffs’ broad assertions therein

 that problems (such as mental health issues, undue length of time in foster care, and lack of

 successful resolution of obstacles to family reunification) are attributable to faulty management

 and oversight of the foster care system and thus are central common factual issues that can be

 addressed with the sort of “one-stroke” determination that is contemplated by the class action


ORDER RE CLASS CERTIFICATION.WPD                     VERSION SEPTEMBER 27, 2016                         2
  CaseCase
       3:19-cv-00710   Document 160-20
            1:15-cv-05273-LTS-SLC      Filed 11/16/20
                                   Document  282 FiledPage  4 of 5Page
                                                       09/27/16   PageID
                                                                       3 of#:49382



 mechanism. Wal-Mart, 564 U.S. at 350. In addition to the threshold absence of competent

 proffers of an evidentiary nature, there is a dearth even of allegations concerning case work and

 conditions at most of the separate third-party agencies with which New York City contracts to

 provide foster care, adoption, and reunification services, and thus Plaintiffs have not

 demonstrated that there are common questions of the breadth claimed by Plaintiffs in connection

 with the instant motion. See Wal-Mart, 564 U.S. at 353 (requiring that plaintiffs provide

 “significant proof” of the allegations supporting compliance with the requirements of Rule

 23(a)).

                 Indeed, the very breadth of the common questions framed by Plaintiffs – e.g.,

 “whether Defendants operate a foster care system with such significant structural deficiencies

 that Plaintiff Children are not protected from physical, psychological and emotional harm” and

 “whether Defendants’ long-standing and well documented actions and inactions violate Plaintiff

 Children’s rights under the due process clause of the Fourteenth Amendment” (see Pl. Opening

 Mem. at 18-19) – undermines Plaintiffs’ ability to demonstrate that certification of a broad

 unitary class of children who are or will be in foster care is appropriate. See Wal-Mart, 564 U.S.

 at 350. Even prior to Wal-Mart, in the Marisol A. v. Giuliani foster care litigation, the Second

 Circuit, while holding that certification of a broad plaintiff class on conceptional grounds was

 not an abuse of discretion under the law as then in effect, instructed that a further “rigorous

 analysis of the plaintiffs’ legal claims and factual circumstances” was required, “in order to

 ensure that appropriate subclasses are identified, that each subclass is tied to one or more

 suitable representatives, and that each subclass satisfies Rule 23(b)(2).” 126 F.3d 372, 378-79

 (1997).

                 On this record, the Court cannot conclude that Plaintiffs have met their burden of


ORDER RE CLASS CERTIFICATION.WPD                      VERSION SEPTEMBER 27, 2016                      3
  CaseCase
       3:19-cv-00710   Document 160-20
            1:15-cv-05273-LTS-SLC      Filed 11/16/20
                                   Document  282 FiledPage  5 of 5Page
                                                       09/27/16   PageID
                                                                       4 of#:49383



 affirmatively demonstrating that each of the Rule 23(a) requirements is met as to the proposed

 plaintiff class. Plaintiffs’ motion for class certification is accordingly denied, without prejudice

 to renewal on an evidentiary record that demonstrates satisfaction of the requirements of Rules

 23(a) and 23(b)(2) as to both the broad class and appropriate subclasses.



                                             CONCLUSION

                 Plaintiffs’ motion for class certification is denied without prejudice to renewal in

 a manner consistent with this Memorandum Order. This Memorandum Order resolves docket

 entry no. 87.

                 This case remains referred to Magistrate Judge Pitman for general pre-trial

 management. The next pre-trial conference in this matter is scheduled for November 18, 2016,

 at 10:30 a.m.

         SO ORDERED.

 Dated: New York, New York
        September 27, 2016

                                                                /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




ORDER RE CLASS CERTIFICATION.WPD                      VERSION SEPTEMBER 27, 2016                        4
